Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIELD ACTION
Claims 1, 2, 4-7, and 9-12 are pending in a Reply of 06/13/2022. Along with this Reply, applicant also amended to the specification and provided replacement sheets of Figs. 1-3.  Further, on the same date, applicant submitted a copy of deposit receipt under Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure, showing that Saccharomyces cerevisiae JTL-L1 was deposited at the Korean Culture Center of Microorganisms (KCCM) on 04/043/2022 with accession number of KCCM12008P. 
The Examiner contacted Applicant’s representative Sunhee Lee on 07/21/2022 to discuss a possible allowability of this case. During the discussions, both parties agreed to amend claims 1 and 2 by incorporate claims 4 and 9, respectively, while cancelling claims 4 and 9; and to submit replacement sheets of Figs. 1-3 in order to expedite the allowability of this case. Accordingly, applicant filed a Supplemental Amendment on 07/22/2022.  The relevant Interview Summary is attached herewith. 
As a result, claims 1, 2, 5-7 and 10-12 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Drawings
The drawings were received on 07/22/2022.   These drawings are replacement sheets of Figs. 1-3.

Withdrawn objection/rejections:
Applicant's Response including amendments/arguments filed 06/13/2022; and Applicant’s Supplemental Response filed 07/22/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Supplemental Response, the claim objection, the 112(a) rejection and the 103 rejection have been withdrawn. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
(1) The 112(a) rejection 
Applicant filed an amendment to the specification to include statement that the claimed microorganism Saccharomyces cerevisiae JTL-L1 was deposited on 04/04/2017 according to the provisions under the Budapest Treat by including the name and address of the depository, and a copy of the deposit receipt is submitted along with a statement of availability in accordance with 37 CFR 1.802. 
(2) The 103 rejection 
The applied references of Choi (US2015/0342870A1) in view of An (US2017/0151171A1) does not disclose or suggest the claimed method for improving skin elasticity in a subject (instant claim 1)  or reducing skin wrinkles in a subject (instant claim 2) by applying a topical skin preparation composition comprising an extract of a fermented product of Red yeast rice to skin of the subject wherein the fermented product of Red yeast rice is a fermentation product obtained by fermenting rice with a Monascus purpureus strain, followed by further fermenting with a Saccharomyces cerevisiae strain JTL-L1 which was deposited under accession number KCCM 12008P. Choi remains silent about the claimed fermentation product, in particular Saccharomyces  cerevisiae strain JTL-L1. Further, Choi’s extract corresponds to red rice extract of Comparative Example 1 in the instant specification. Instant Example 1 using the claimed strain shows superior antioxidant effect (lower initial fluorescence value) as compared to less antioxidant effect (higher fluorescence value) of Comparative Example 1  (see e.g., instant Fig. 2). Therefore, the currently claimed method is structurally different from Choi and also provides unexpected stability.
  Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 5-7, 10-12 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613